Citation Nr: 0522194	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-14 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
respiratory disability.  He responded with a timely Notice of 
Disagreement, and was sent a Statement of the Case by the RO.  
He then filed a timely VA Form 9, perfecting his appeal of 
this issue.  In June 2003 he testified before a decision 
review officer at the RO.  In December 2004 the veteran's 
motion to advance his appeal on the Board's docket was 
granted.  

This issue was originally remanded by the Board in January 
2005 for additional development.  It has now been returned to 
the Board.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Any current respiratory disability is not related to 
military service.  


CONCLUSION OF LAW

The criteria for the award of service connection for a 
respiratory disability have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a respiratory 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are unavailable, and 
are presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center.  In such cases, where 
service medical records are unavailable, there is a 
heightened obligation to explain the Board's findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The veteran alleges that he developed a respiratory disorder, 
diagnosed as pleurisy, during military service, and was told 
he developed permanent scarring of the lungs at that time.  
His former spouse submitted a statement indicating she 
observed the veteran's chest taped up during military service 
to limit any lung damage from his extreme coughing fits.  

In support of his claim, the veteran has submitted post-
service employment medical records which reveal several 
instances of respiratory complaints.  A July 1953 chest X-ray 
showed peri-bronchial thickening; adhesions to both 
diaphragms, more active in the right; and healed tubercles in 
both hila.  An August 1953 X-ray indicated bronchial 
thickening-adhesions right, diaphragm healed, and tubercles 
in both hila.  An August 1954 private treatment entry noted 
the veteran's reports that he was spitting up purulent 
exudate from his chest.  He also had pleurisy with effusion.  
Another August 1954 entry noted the veteran's reported 
history of pleurisy during military service.  

A January 1962 private treatment record noted the veteran had 
a persistent cold and cough with pleuritic pain in his chest.  
No evidence of significant disease was noted on physical 
examination and the veteran was advised to quit smoking.  A 
May 1962 private treatment entry referred to chest pain and 
pleurisy, and an October 1962 entry noted chronic pleurisy.

In October 1962, the veteran was examined by a private 
physician for respiratory complaints.  At this time, his lung 
fields were noted to be clear.  A chest X-ray also revealed 
no abnormalities of the lungs.  His chronic complaints of 
shortness of breath were attributed to anxiety and tension.  
Subsequent chest X-rays in June 1964, May 1970, and March 
1972 indicated the veteran's lung fields were clear, with no 
scarring noted.  Such facts only provide evidence against 
this claim. 

More recently, the veteran has continued to receive medical 
treatment for respiratory complaints.  In a September 2001 
statement, J.R.G., M.D., stated he had been treating the 
veteran since 1995.  Dr. G. further stated that the veteran 
had chronic obstructive pulmonary disease, with scarring of 
the lungs verified by chest X-ray.  The veteran later related 
that the scarring resulted from a bout of tuberculosis in 
1951, at which time he was told that he had pleurisy.  A July 
2002 statement from Dr. G. indicated that the veteran's 
overall picture was consistent with mixed chronic obstructive 
pulmonary disease with some residual scarring from previous 
pleurisy.  

Based on the evidence of record at the time, the veteran's 
claim was remanded by the Board in January 2005 for a medical 
examination and opinion.  Such an examination was conducted 
in February 2005, with pulmonary function testing in March 
2005.  The veteran's medical history was reviewed in 
conjunction with his examination and a 70 pack-year history 
of smoking was noted.  In this regard, the Board must find 
that such a history of smoking provides more evidence against 
this claim. 

After reviewing the records and examining the veteran, the VA 
examiner diagnosed chronic obstructive pulmonary disease, 
likely secondary to chronic smoking.  His history of pleurisy 
was considered but found to be a "less likely etiology" of 
his dyspnea and chronic obstructive pulmonary disease.  The 
Board finds that this medical opinion is entitled to great 
probative weight. 

After reviewing the entire record, the Board finds the 
preponderance of the evidence to be against the veteran's 
claim for service connection for a respiratory disability.  
As was noted above, the veteran's service medical records are 
not available, but even assuming he incurred a respiratory 
disability during military service, the evidence does not 
indicate any such disability was chronic in nature.  While 
the veteran was observed to have bronchial thickening a few 
years after service, this apparently resolved, as an October 
1962 private medical examination found his lung fields to be 
clear, with no abnormalities observed on X-ray.  Subsequent 
chest X-rays in June 1964, May 1970, and March 1972 also 
reflected clear lung fields, with no scarring noted.  
Scarring of the lungs was confirmed via chest X-ray in 1995, 
and the veteran again reported a history of tuberculosis with 
pleurisy incurred during military service.  However, the 
Board notes that Dr. G. did not have the benefit of reviewing 
the veteran's entire medical history, and was instead merely 
relaying the veteran's own assertions regarding the onset of 
his current respiratory disorders.  As a medical opinion can 
be no better than the facts alleged by the veteran, an 
opinion based on an inaccurate (or, as here, unsubstantiated) 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Finally, on VA examination in 2005, the veteran's current 
respiratory diagnosis of chronic obstructive pulmonary 
disease was attributed to his extensive history of smoking, 
and any in-service pleurisy was found to be a "less likely 
etiology" of his current symptoms.  

The Board has reviewed the recent statement the veteran 
submitted in August 2005 and his request for a polygraph to 
confirm that his current respiratory disabilities began 
during military service.  The record, however, does not 
demonstrate him to be a layperson capable of offering medical 
opinion evidence to the Board.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992);  see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, the 
veteran's personal opinion that the disability at issue began 
in service or that it is otherwise related to service is not 
a sufficient basis for awarding service connection.  Simply 
stated, even if the events as the veteran remembers them 
during service are true, this does not provide a basis to 
find that his current lung disorder has any connection with 
his service from February to November 1951, more than 50 
years ago.  The critical issue is not the problems that 
occurred in 1951, but whether his current lung disorder may 
be reasonably associated with those problems.  The medical 
opinion obtained only provides evidence indicating that the 
current disorder is attributed to his extensive history of 
smoking, with any in-service pleurisy found to be a "less 
likely etiology" of his current symptoms.  

In conclusion, service connection for a respiratory 
disability must be denied, as competent evidence has not been 
presented indicating such a disability began during military 
service and significant medical evidence indicating that the 
disorder did not begin in service is of record.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), was enacted.  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and the various RO letters to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The veteran has reported that he receives medical 
care at the VA medical center in Miami, FL, and these records 
were obtained.  Private medical records have been obtained, 
as indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded a recent VA medical examination in conjunction 
with his claim; for these reasons, his appeal is ready to be 
considered on the merits.  

The Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claim on appeal in January 2000, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in June 2005, 
in light of the additional development performed subsequent 
to January 2000.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  


ORDER

Entitlement to service connection for a respiratory 
disability is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


